t c memo united_states tax_court nora e keating and richard l shearer petitioners v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioners melissa j hedtke for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ joint and in petitioner nora keating’s individual federal income taxes as follows joint deficiency dollar_figure big_number big_number big_number big_number nora keating’s deficiency dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner in the singular are to petitioner nora keating the issue for decision is whether petitioner’s arabian horse-breeding activity horse activity constituted an activity carried on for profit under sec_183 findings_of_fact some of the facts have been stipulated and are so found at the time of filing the petition petitioners resided in williston north dakota in petitioner moved to williston north dakota began work as an emergency room physician in a local hospital and purchased a home on a 10-acre farm throughout the years in issue petitioner worked approximately hours a week as a physician--typically two hour shifts and one 12-hour shift petitioner preferred this work schedule because she felt burned out from medical school and because it gave her more full days to spend with her six children for the years in issue petitioner’s average annual income from her medical practice was dollar_figure petitioner’s husband richard shearer was employed as a firefighter-medic in north dakota and did not participate in any meaningful way in petitioner’s horse activity throughout her life petitioner admired horses while in high school petitioner worked part time in a veterinary clinic and was a member of several riding clubs petitioner purchased and boarded her first horse when she wa sec_15 years old in when petitioner began her horse activity petitioner realized a lifelong dream of working with horses petitioner was particularly interested in raising arabian horses petitioner considers arabian horses the ballerinas of the horse world prior to petitioner had no experience in the business of buying selling or showing horses petitioner did have experience in owning caring for and riding horses and petitioner possessed the knowledge and skill to perform basic veterinary tasks in starting up her horse activity petitioner spoke with several individuals about training and breeding and about veterinary issues relating to horses in particular petitioner spoke with an award-winning breeder of arabian horses two horse trainers and a veterinarian petitioner consulted these individuals regarding breeding horses selecting stallions and mares feed training methods artificial insemination of mares and factors that could result in early termination of pregnancy petitioner also spoke with individuals affiliated with horse breeding and training who had been audited by respondent who recommended to petitioner that she keep good expense records and that she keep track of receipts aware that as a physician her horse activity would be under the microscope petitioner consulted a c p a to learn how to keep track of receipts and to maintain records petitioner did not discuss with anyone the economic or business aspects of breeding training and showing horses the following schedule indicates when petitioner acquired each of her horses the purchase_price the type of horse if in the record the purpose for purchasing the horse and the horse’s physical condition year acquired purchase_price horse santana sun benjy bey honey michaela angelette mariah supreme design lady trouble sheer energy khat ballou doc wilder links fame river freedom sabrinakov secret link rico de angelo tony montana dakota catalyst aw fames ovation type of horse gelding gelding gelding mare mare mare mare pony pony dollar_figure big_number big_number big_number big_number big_number big_number big_number home-foaled gelding home-foaled home-foaled home-foaled mare gelding gelding purpose of purchase physical condition crippled riding breeding breeding breeding riding riding riding crippled home-foaled gelding riding respiratory disease mare mare home-foaled home-foaled gelding gelding gelding big_number gelding at trial we asked the parties to include in their posttrial briefs a schedule detailing purchase sale and condition of each of the horses involved in petitioner’s horse activity neither party produced such a schedule information in the schedule here provided is derived from the record some of the dates and amounts indicated are not completely clear in the record during through petitioner sold only two of her horses--each for less than its purchase_price in lady was sold for dollar_figure and trouble was sold for dollar_figure throughout the years in issue petitioner received and read publications and materials regarding horse breeding and horse training several of the publications discussed tax issues relating to horse breeding once petitioner began her horse activity petitioner retained her emergency room work schedule to allow more time in her horse activity on days not scheduled to work at the hospital petitioner spent approximately to hours working in her horse activity petitioner’s horse activity involved training and feeding the horses cleaning horse stalls riding recreationally competing in shows performing basic veterinary work and a host of other activities petitioner received much enjoyment and satisfaction from her horse activity petitioner’s favorite time of day was working with the horses and petitioner even found cleaning the stalls to be a stress reliever ongoing care and training of the horses were performed by petitioner and her family before showing petitioner hired a professional trainer to finish training the horses petitioner’s daughter often rode in horse shows and petitioner was extremely proud of her daughter’s and her horses’ successes in the shows on four occasions petitioner’s horses participated in national competitive horse shows in petitioner began building a barn to shelter the horses during the breeding months and thereby to improve breeding in petitioner began boarding horses for and leasing horses to other individuals and providing horse clinics during the years in issue in an effort to reduce horse activity expenses petitioner changed types of feed and sought out alternate sources of hay and specials on stud fees during through petitioner advertised that her horses were for sale by word of mouth by showing horses at horse shows by placing advertisements on three internet web sites and by posting notices at a saddle shop petitioner did not advertise any of her horses for sale in any written publications in none of the years in issue did petitioner advertise the boarding and leasing of horses during through from two checking accounts petitioner paid both personal and horse activity expenses during from three different checking accounts petitioner paid both personal and horse activity expenses in petitioner opened a checking account in the name of nora ellen keating stony creek arabians and two new personal checking accounts from all three of which petitioner paid both personal and horse activity expenses in proceeds received from the sale of lady and trouble were deposited into one of petitioner’s personal checking accounts not into the nora ellen keating stony creek arabians bank account petitioner recorded horse activity expenses on a ledger by category and retained receipts relating to her horse activity in a folder by month of transaction petitioner kept records of training ovulatory cycles and vaccinations relating to each horse petitioner did not associate her horse activity expenses with individual horses during the years in issue petitioner did not prepare or have prepared a written business plan or financial projections relating to her horse activity for through petitioners timely filed joint federal_income_tax returns and for and petitioner timely filed an individual federal_income_tax return petitioners’ joint federal_income_tax returns for through and petitioner’s individual federal_income_tax returns for and included a schedule f profit or loss from farming on which it was indicated that the principal activity was horses on schedule f of the above respective tax returns the following gross_income expenses and net losses were reported relating to petitioner’s horse activity year gross_income dollar_figure big_number big_number dollar_figure total expenses dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure net losses dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number petitioner’s horse activity losses reduced petitioners’ reported taxable_income and resulted in claimed tax savings in the amount of the tax deficiencies involved herein opinion the deductibility under sec_162 or sec_212 of taxpayer expenses attributable to an activity depends upon whether the activity is carried on for profit see sec_162 sec_183 sec_212 sec_183 specifically precludes deductions for expenses relating to an activity not carried on for profit except to the extent allowed by sec_183 for example deductions are not allowable under sec_162 or sec_212 for expenses of an activity that a taxpayer carries on primarily as a hobby or for recreation sec_1_183-2 income_tax regs for a taxpayer’s expenses of an activity to be deductible under sec_162 or sec_212 and not subject_to the limitations of sec_183 the activity must be carried on with an actual and honest profit objective e g 78_tc_642 affd without opinion 702_f2d_1205 d c cir the regulations under sec_183 provide a nonexclusive list of nine factors to consider in determining whether an activity is carried on for profit as follows the manner in which the activity is carried on the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activity the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs neither a single factor nor the existence of even a majority of the factors is controlling but rather an evaluation of all the facts and circumstances is necessary 72_tc_411 affd without opinion 647_f2d_170 9th cir greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite we consider each of these factors in turn manner in which petitioner carried on her horse activity the regulations under sec_183 provide that carrying on an activity in a businesslike manner indicates a profit objective sec_1_183-2 income_tax regs the regulations explain that businesslike operations typically would involve the maintenance of complete and accurate books_and_records the conduct of the activity in a manner similar to profitable businesses of the same nature and changes to improve operations and profitability see id numerous court opinions mention that a businesslike operation often would involve a business plan see eg wesinger v commissioner tcmemo_1999_372 with respect to books_and_records we have held that the maintenance of mere lists of and receipts for expenses without any further cost accounting or analysis would not reflect good business practices see wesinger v commissioner supra dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir the term businesslike manner contemplates the use of cost accounting techniques that provide the taxpayer with information required to make informed business decisions burger v commissioner supra the purpose of maintaining business books_and_records is more than to memorialize for tax purposes the existence of the subject transactions and includes providing a means of periodically determining profitability and analyzing expenses id see also dodge v commissioner supra minimal records used to prepare tax returns not adequate to support a finding that activity was carried on for profit the mere ability to substantiate expenses does not establish that the records were kept in a businesslike manner in the context of animal-breeding activities we have indicated that the absence of detailed monthly expense records for each animal may indicate a lack of profit objective see mckeever v commissioner tcmemo_2000_288 dodge v commissioner supra petitioner failed to keep track of expenses on a per-horse basis and failed to prepare any financial projections which would have aided her in evaluating the economic_performance of her horse activity the financial records maintained by petitioner appear to have been maintained primarily for tax purposes petitioner emphasizes that she maintained detailed records for each horse relating to vaccinations training and ovulatory cycles the maintenance of these types of records however is as consistent with a hobby as with a business see golanty v commissioner supra pincite giles v commissioner tcmemo_2006_15 burger v commissioner supra petitioner contends that her methods of advertising were similar to other horse-breeding operations and evidence her profit objective while we recognize that participation in horse shows provides some advertising see 72_tc_659 we find in this case that petitioner’s advertising efforts were minimal where we have found that an animal breeder operated in a businesslike manner generally the breeder not only participated in shows but engaged in other forms of substantial advertising see engdahl v commissioner supra pincite advertised in horse publications rinehart v commissioner tcmemo_2002_9 advertised in horse publications and gave out promotional materials routon v commissioner tcmemo_2002_7 advertised in trade publications and mailed promotional videos strickland v commissioner tcmemo_2000_ advertised in local newspaper davis v commissioner tcmemo_2000_101 advertised in newspapers and distributed promotional clothing phillips v commissioner tcmemo_1997_ distributed promotional videos and participated in horse associations for the purpose of advertising burrow v commissioner tcmemo_1990_621 prepared promotional videos and advertised in horse publications as we have found petitioner’s advertising and promotion of her horse activity were limited to word of mouth participation in shows placement of advertisements on three web sites and posting of notices at a saddle shop during the years in issue petitioner did not advertise in any trade magazines journals or written publications the commingling of personal and activity funds is not indicative of businesslike practices burrow v commissioner supra ballich v commissioner tcmemo_1978_497 as indicated petitioner did not have a separate bank account for her horse activity but instead paid horse-related and personal expenses out of several personal accounts with regard to changes in operating methods small improvements over several years may not reflect a businesslike operation wesinger v commissioner supra the various changes to petitioner’s horse activity appear to us to have been relatively insignificant while construction of barns and other facilities may demonstrate a profit objective strickland v commissioner supra phillips v commissioner supra we note that petitioner’s primary purpose for constructing the barn was to improve horse breeding and it is as consistent with a hobby as with a business petitioner’s testimony that she had a simple and concise business plan to raise good quality horses well-trained horses horses that will give petitioner a good reputation horses that will do well in the market is inadequate for us to conclude that petitioner had an established business plan see wesinger v commissioner tcmemo_1999_372 sanders v commissioner tcmemo_1999_208 finding similar testimony inadequate the fact that petitioner hired a professional trainer to finish training her horses is not particularly helpful to petitioner a hobby breeder who enters horses in shows to enhance her reputation and to participate in competition also may hire a professional trainer to finish training the horses we conclude that petitioner did not operate her horse activity in a businesslike manner this factor weighs in favor of respondent expertise of petitioner and her advisers in considering this factor the focus is upon expertise and preparation with regard to the economic aspects of a particular business see eg golanty v commissioner t c pincite while petitioner may have developed an expertise in the breeding and training of horses her expertise did not extend to the economics thereof petitioner testified that she consulted with a successful breeder several professional trainers and a veterinarian but the discussions focused primarily on the scientific and practical aspects of breeding and training and not on the business aspects thereof petitioner’s discussions with a c p a amounted to little more than how to keep track of and to maintain expense receipts for tax purposes we conclude that petitioner was not an expert and did not seek out expert advice regarding the economic aspects of carrying on a horse activity for profit this factor weighs in favor of respondent time and effort petitioner expended in carrying on the activity sec_1_183-2 income_tax regs specifies that devotion of much personal time to an activity and withdrawal from another occupation may evidence a profit objective this is particularly true where the activity does not have substantial personal or recreational aspects id petitioner contends that this factor weighs in her favor because she voluntarily opted to work fewer shifts at the hospital to spend more time on her horse activity however petitioner’s initial reason for working at the hospital only and days a week was because she felt burned out and wanted to spend more time with her children we recognize that feeding and watering horses and cleaning stalls may be unpleasant tasks but they are involved in caring for horses regardless of whether an activity is pursued as a hobby or as a business giles v commissioner tcmemo_2006_ see sullivan v commissioner tcmemo_1998_367 affd without opinion 202_f3d_264 5th cir it is evident that petitioner received much satisfaction from raising and training horses since childhood petitioner has dreamed of owning horses and petitioner clearly enjoyed riding in and entering horse shows while petitioner may have spent a significant amount of time with her horse activity because the horse activity had significant personal and recreational components this factor is neutral expectation of appreciation in value no evidence is before us as to the value of petitioner’s horses and it is not possible for us to determine the extent to which petitioner’s significant losses from her horse activity someday may be offset by appreciation in value see wesinger v commissioner supra this factor weighs in favor of respondent success in carrying on other activity petitioner has not engaged in any activity similar to her horse activity this factor is neutral history of income or losses a history of substantial losses may indicate that an activity is not conducted for profit see golanty v commissioner supra pincite sec_1_183-2 income_tax regs however if the losses occur during the startup phase of an activity the losses do not necessarily indicate a lack of profit objective see engdahl v commissioner t c pincite we have found that the startup phase of a horse-breeding activity may be to years see id davis v commissioner tcmemo_2000_101 phillips v commissioner tcmemo_1997_ because petitioner began her horse activity in the losses petitioner incurred during the years in issue may still be considered part of the startup phase we treat this factor as neutral the amount of occasional profits the amount of occasional profits a taxpayer earns from an activity may show that the taxpayer has a profit objective sec_1_183-2 income_tax regs while petitioner realized no profits we treat this factor as neutral because as stated losses are not unreasonable during the startup phase of a horse- breeding activity see strickland v commissioner tcmemo_2000_309 financial status substantial income from sources other than an activity may indicate that the activity is not carried on for profit especially if losses from the activity generate substantial tax benefits sec_1_183-2 income_tax regs during the years in issue petitioner’s average annual salary was dollar_figure as a result of the losses in her horse activity petitioner claimed significant reductions in her taxable_income in each year in issue and a total of dollar_figure in claimed tax savings over years this factor weighs in favor of respondent elements of personal pleasure personal or recreational aspects of an activity may indicate that the activity was not conducted with a profit objective mckeever v commissioner tcmemo_2000_288 sec_1 b income_tax regs however the sole fact that a taxpayer derives pleasure from an activity does not show lack of a profit objective if the activity is in fact conducted for profit as evidenced by other factors sec_1_183-2 income_tax regs see also 59_tc_312 a business will not be turned into a hobby merely because the owner enjoys the activity in the context of horse breeding a particularly relevant fact is whether a taxpayer or the taxpayer’s family rides the horses for pleasure or recreation see montagne v commissioner tcmemo_2004_252 affd 166_fedappx_265 8th cir bunney v commissioner tcmemo_2003_233 on the facts of this case the recreational aspects of petitioner’s horse activity suggest an activity without a profit objective this factor weighs in favor of respondent conclusion of the above factors five weigh in favor of respondent four are neutral while none weighs in favor of petitioner we hold that petitioner’s horse activity during the years in issue was an activity not carried on for profit within the meaning of sec_183 this case is decided on the preponderance_of_the_evidence and is unaffected by sec_7491 see 124_tc_95 to reflect the foregoing decision will be entered for respondent this opinion only applies to the years in issue and petitioner is not precluded from establishing a for-profit objective in later years see rinehart v commissioner tcmemo_2002_9
